Citation Nr: 1101036	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-42 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to August 
1974.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's combined disability evaluation is 70 percent, 
for the period prior to September 26, 2008, and 90 percent, for 
the period on and after September 26, 2008.

2.  The Veteran is not precluded from securing or following 
substantially gainful employment as a result of his 
service-connected disabilities alone.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, letters dated in May 2009 and June 2009 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

If a Veteran does not meet the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is 
considered where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).  

During the time period relevant to the claim on appeal, service 
connection has been in effect for prostate cancer, evaluated as 
40 percent disabling for the entire period; left knee total 
arthroplasty, evaluated as 30 percent disabling for the entire 
period; coronary artery disease associated with diabetes 
mellitus, type II, evaluated as 30 percent disabling effective 
September 26, 2008; left anterior cruciate ligament tear, status 
post slocum procedure, to include degenerative joint disease, 
evaluated as 20 percent disabling for the entire period; 
peripheral neuropathy, left upper extremity, associated with 
diabetes mellitus, type II, evaluated as 20 percent disabling 
effective September 26, 2008; peripheral neuropathy, right upper 
extremity, associated with diabetes mellitus, type II, evaluated 
as 20 percent disabling effective September 26, 2008; diabetes 
mellitus, type II, evaluated as 10 percent disabling effective 
September 26, 2008; peripheral neuropathy, left lower extremity, 
associated with diabetes mellitus, type II, evaluated as 10 
percent disabling effective September 26, 2008; peripheral 
neuropathy, right lower extremity, associated with diabetes 
mellitus, type II, evaluated as 10 percent disabling effective 
September 26, 2008; hemorrhoids, evaluated as noncompensable for 
the entire period; residuals of hiatal hernia surgery, evaluated 
as noncompensable for the entire period; and erectile dysfunction 
associated with prostate cancer, evaluated as noncompensable for 
the entire period.  The combined evaluation for these 
disabilities is 70 percent, for the period prior to September 26, 
2008, and 90 percent, for the period on and after September 26, 
2008.  Accordingly, the Veteran meets the percentage criteria of 
38 C.F.R. § 4.16(a).  As such, a total rating based on 
unemployability is warranted if the evidence of record shows that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

In a May 2004 VA joints examination report, the Veteran stated 
that after being discharged from the military he worked for an 
insurance company, an engineer, and as a chief executive officer 
of a factory.


In his September 2008 total rating based on unemployability 
claim, the Veteran reported that he had last worked in 1998 as 
manager/director of a private company.  He reported that he had 
worked at that company for ten years, averaging 60 hours of work 
per week, with a total time lost from illness of several days.  
The Veteran reported that he stopped working at the private 
company because it went out of business and reported that he did 
not leave the job due to disability.  The Veteran reported that 
he had not tried to obtain employment since he became too 
disabled to work.  The Veteran reported that he was prevented 
from securing or following a substantially gainful occupation as 
a result of all of his service-connected disabilities, and 
reported that the disabilities had begun to affect his full-time 
employment in 1998.

An August 2009 VA general medical examination report reviewed the 
Veteran's reported history and included a physical examination.  
The Veteran's occupational history was listed in detail.  From 
his period of separation from military service, 1974, until 1980, 
the Veteran worked as a boiler and machinery inspector for 
insurance companies.  Between 1980 and 1988, the Veteran worked 
as chief engineer and representative of boiler and machinery 
equipment for a hotel chain.  Between 1988 and 1994, the Veteran 
worked as chief operational officer for a manufacturer of 
machinery.  The Veteran worked for two more years at the same 
company between 1996 and 1998, at which time he retired.

An August 2009 VA rectum and anus examination report reviewed the 
Veteran's reported history and included a physical examination.  
The diagnosis was hemorrhoids, essentially stable with no 
significant residual effects noted.  The examiner stated that the 
Veteran denied any particular symptoms related to hemorrhoids.  
The examiner opined that the Veteran's hemorrhoids "caus[ed] no 
effects upon his occupational functioning and/or daily activities 
at this time. . . .  I would conclude that [the V]eteran's 
service connected hemorrhoids exer[t] no particular effect upon 
[the V]eteran's ability to engage in physical and/or sedentary 
employment."

An August 2009 VA joints examination report reviewed the 
Veteran's reported history and included a physical examination.  
The relevant diagnoses were left knee total arthroplasty and left 
knee anterior cruciate ligament tear with status post Slocum 
procedure, to include degenerative joint disease.  The examiner 
stated that, during acute flare-ups of the left knee symptoms, 
the Veteran experienced "[m]ild to moderate effects on 
functioning."  The examiner also stated that, in general, the 
Veteran experienced "mild to moderate effects on daily 
activities" due to his service-connected left knee condition and 
his other joint disorders.  The examiner opined that veteran's 
left knee conditions "exert[ed] moderate effects upon his 
ability to engage in physical type employment but no significant 
effects upon his ability to engage in sedentary type 
employment."

An August 2009 VA genitourinary examination report reviewed the 
Veteran's reported history and included a physical examination.  
The diagnoses were residuals of prostate adenocarcinoma and 
erectile dysfunction.  The examiner stated that the Veteran's 
"[r]esiduals of prostate adenocarcinoma with erectile 
dysfunction have never affected occupational functioning. . . .  
Mild to moderate effects on daily activities noted at this 
time."  The examiner then opined that "the [V]eteran's service 
connected residuals of prostate adenocarcinoma and his service 
connected erectile dysfunction exer[t] mild to moderate (more 
mild) effects upon his ability to engage in physical and/or 
sedentary employment."

An August 2009 VA esophagus and hiatal hernia examination report 
reviewed the Veteran's reported history and included a physical 
examination.  The diagnoses were residuals of hiatal hernia with 
gastroesophageal reflux disease and status post Nissen's 
fundoplication, as well as Barrett's esophagus.  The examiner 
denied any significant symptoms associated with reflux or hiatal 
hernia since October 2000.  The examiner stated that the Veterans 
"service connected hiatal hernia exer[ts] no particular effects 
upon occupational functioning and activities of daily living at 
this time."  The examiner then opined that "the [V]eteran's 
service connected hiatal hernia with associated gastroesophageal 
reflux disease and Barrett's esophagus [are] essentially stable 
at this time, and therefore, not exerting any significant effects 
upon [his] ability to engage in physical and/or sedentary 
employment."

An August 2009 VA diabetes mellitus examination report reviewed 
the Veteran's reported history and included a physical 
examination.  The relevant diagnoses were diabetes mellitus, type 
2; peripheral neuropathy/neuralgias involving the feet/toes and 
hands/fingers; and coronary artery disease.  The examiner stated 
that the Veteran's "diabetes has never affected his occupational 
functioning."  The examiner opined that the Veteran's diabetes 
mellitus, type 2, peripheral neuropathy of all four extremities, 
and coronary artery disease all had "mild effects on daily 
activities."

The evidence of record does not show that the Veteran is unable 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities alone.  While the evidence of 
record clearly demonstrates that the Veteran has been unemployed 
since 1998, the Veteran himself has specifically reported that he 
ended his employment due to retirement, not as a result of a 
physical disability.  In addition, the Veteran has also reported 
that he has not tried to obtain employment since he retired in 
1998.  Accordingly, the Veteran's current unemployment itself 
does not demonstrate that he is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities alone.

In addition, the preponderance of the evidence of record does not 
demonstrate that the Veteran's service-connected disabilities are 
sufficiently severe to make him unable to secure or follow a 
substantially gainful occupation.  The multiple August 2009 VA 
examination reports provided occupational impairment assessments 
of all of the Veteran's service-connected disabilities.  These 
reports stated that there was no impact on the Veteran's physical 
or sedentary employment due to his hemorrhoids, residuals of 
hiatal hernia surgery, and diabetes mellitus.  While the 
Veteran's left knee disorder had moderate effects on physical 
employment, it had no significant effects on sedentary 
employment.  The Veteran's residuals of prostate adenocarcinoma 
and erectile dysfunction were found to have mild to moderate 
effects on physical and sedentary employment.  Finally, the 
Veteran's peripheral neuropathy disorders and coronary artery 
disease were found to have only mild effects on daily activities.  
As such, none of the Veteran's disabilities have been 
demonstrated to have more than a moderate impact on his ability 
to secure or follow a substantially gainful occupation.  In 
addition, the Veteran experiences the least disability in the 
area of sedentary employment, which was found to only be impacted 
by his residuals of prostate adenocarcinoma and erectile 
dysfunction.  The Veteran's employment history demonstrates that 
he has extensive work experience in sedentary employment 
positions, including very high level managerial positions in a 
private company during the ten year period prior to his 
retirement.  Accordingly, sedentary work is consistent with the 
Veteran's work experience.

In an October 2010 statement, an agent of the Veteran's 
representative stated that it was "blatantly obvious that [the 
Veteran] was unemployable."  The agent also stated that the 
Veteran's "peripheral neuropathy of the upper extremities could 
greatly impact sedentary employment.  [The Veteran's] service 
connected hemorrhoids could also impede sedentary employment if 
he has discomfort while sitting."  The Board finds that these 
statements are outweighed by the medical evidence of record.  The 
medical opinions provided in the August 2009 VA reports directly 
contradict the lay statements of the agent.  Those opinions were 
provided after complete physical examinations of the Veteran.  In 
contrast, there is no evidence that the agent is a healthcare 
professional or ever conducted a physical examination of the 
Veteran.

The preponderance of the evidence of record relevant to the 
Veteran's claim of entitlement to a total rating based on 
unemployability shows that the Veteran experiences some 
impairment of occupational ability due to his service-connected 
disabilities, but that he is not completely precluded from 
securing or following substantially gainful employment as a 
result of his service-connected disabilities alone, without 
regard to age and any nonservice-connected disabilities.  
38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a total 
rating based on unemployability.  While the Veteran meets the 
percentage criteria under 38 C.F.R. § 4.16(a), the evidence does 
not otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities alone.  As such, a total rating based on 
unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim for a total rating based on 
unemployability, the doctrine is not for application.  
38 U.S.C.A. § 5107.



ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


